STATE OF MICHIGAN

                               COURT OF APPEALS



ROLONDO CAMPBELL, VALERIE MARTIN,                                        UNPUBLISHED
and PAUL CAMPBELL,                                                       November 21, 2017

                  Plaintiffs-Appellants,

v                                                                        No. 333429
                                                                         Wayne Circuit Court
U-WIN PROPERTIES, LLC, SUSAN BOGGS,                                      LC No. 15-014545-CZ
and LINNELL & ASSOCIATES, PLLC,

                  Defendants-Appellees.


Before: METER, P.J., and BORRELLO and RIORDAN, JJ.

PER CURIAM.

       Plaintiffs appeal as of right a May 26, 2016, order granting summary disposition to
defendants. We affirm.

        Plaintiff Rolondo Campbell (RC),1 acting in propria persona, filed a circuit-court
complaint against defendants on November 9, 2015. The complaint is less than clear in
describing the posture of the case,2 but the record reveals that RC had defaulted on a land
contract with defendant U-Win Properties, LLC (U-Win), an entity of which defendant Susan
Boggs was a member and an entity that was represented by defendant Linnell & Associates,
PLLC (Linnell). Defendants evicted RC from the premises. RC claimed in the complaint that
the eviction was illegal because he had filed an action to stop the allegedly illegal eviction and
the court had given RC 14 days to cure a procedural defect relating to the appeal, but he was
evicted on November 24, 2014,3 one day, he claims, before the expiration of the 14-day period.
RC alleged that defense counsel engaged in “scandalous” behavior and committed fraud upon
the court by asking the bailiff to enforce the eviction order. RC sought treble damages of over



1
    Certain documents in the record refer to this plaintiff as “E3A,” RC’s company.
2
  RC requested that that the court view the complaint liberally because he was representing
himself.
3
    The complaint lists the year as 2015, but this is obviously a clerical error.


                                                    -1-
$400,000 for property damage and damages “based on evidence [of] . . . contempt for the court
order.”

        On December 14, 2015, Linnell filed a motion for summary disposition under MCR
2.116(C)(8) and (10).4 Linnell’s supporting documentation shows that the district court had
entered a default judgment on January 10, 2014, against RC for breach of the land contract. The
court subsequently entered a writ of restitution/eviction, but on May 12, 2014, RC filed for
bankruptcy and the district court stayed the proceedings. The bankruptcy proceeding was
dismissed in June 2014, the district court lifted the stay, RC failed to appear for a hearing, and
the district court issued a second writ of restitution and an order of eviction on October 15, 2014.
Thereafter, RC filed an appeal in the circuit court, but the appeal was dismissed on November
21, 2014, for a failure “to pursue the appeal in conformity with the court rules.”5 Linnell stated
that the eviction took place on November 25, 2014; Linnell claimed that defendants moved
forward with the eviction because of the circuit court’s dismissal of RC’s appeal.

        The lower-court record in this case is somewhat piecemeal,6 but it appears that RC filed a
motion to reinstate his appeal on December 19, 2014. At the motion hearing on July 27, 2015,
defendants Boggs and U-Win argued that, according to the circuit-court register of actions in the
case involving RC’s appeal, a “notice of intent to dismiss appeal” was sent on November 10,
2014, and plaintiff had 14 days from then to cure any defects, which he did not do, resulting in
dismissal. Defendants Boggs and U-Win stated that defendant was properly evicted on
November 24, 2014.7 The court stated that RC had had until November 24, 2014, to cure any
defects and that eviction should not have occurred until November 25. The court “set aside the
dismissal, reinstate[d] the case and allow[ed] [RC] to file a register of action[s] and allow[ed]
[the] case to proceed on the merits.”8

       On February 11, 2016, RC filed a long and difficult-to-follow response to Linnell’s
motion for summary disposition in the present action for damages, claiming that Linnell used
fear and manipulation against RC and committed fraud upon the court. On February 17, 2016,
Linnell filed a reply to RC’s brief, stating, in part: “From what . . . Linnell . . . could decipher
from [RC’s] [r]esponse, he appears to argue Linnell knew that the court order was issued in error
and that Linnell continues ‘its usual web of lies’ as a defense.” Linnell stated that RC provided
no support for his allegation of lying and that “[t]he undisputed facts are that [RC] failed to


4
  Linnell claimed, among other things, that as counsel it was simply following a valid court
order. It also claimed that no property of RC’s was damaged during the eviction.
5
  Later documents indicate that the failure to conform involved the absence of a copy of the
register of actions.
6
    The record reflects that certain files were misplaced and had to be recreated.
7
  Note that this differs from the date claimed by Linnell. RC provided documentary evidence
that the eviction did occur on November 24, and Linnell now concedes this on appeal.
8
 Again, this is an order from the case involving RC’s appeal—a separate case from the current
case involving his request for damages. The appeal was ultimately not successful.


                                                  -2-
comply with the [l]and [c]ontract, and was evicted with a signed writ of eviction from the
[d]istrict [c]ourt . . . that was executed by the court bailiff.” (Emphasis removed.)

        The motion hearing took place on February 24, 2016. Linnell stated that it was simply
acting in accordance with court orders and that RC provided no proof of damages. RC quoted
liberally and repeatedly from the Bible and claimed that Linnell acted fraudulently. The court
noted that the record contained a “valid” and “acceptable” order of eviction dated October 15,
2014. It then stated that RC’s pleadings were “not specific enough,” “overbroad,” and “not
clear[.]” On the basis of this lack of specificity, the court dismissed the complaint without
prejudice, but allowed for an amendment.

        On March 17, 2016, RC, along with his girlfriend, plaintiff Valerie Martin, and RC’s son,
Paul Campbell, filed an amended complaint, this time using an attorney. Plaintiffs alleged that
although the circuit court had issued a Notice of Intent to Dismiss Appeal, with a 14-day cure
period, on November 10, 2014, RC did not receive this notice. Plaintiffs alleged that defendants
should have known that the November 21, 2014, dismissal of the appeal was erroneous because
it was clearly issued before the expiration of the 14-day cure period. Plaintiffs stated that
defendants, after receiving the November 21 order of dismissal, contacted the district court ex
parte in order to proceed with the eviction. Plaintiffs stated that, in any event, the stay of
eviction had never been officially lifted because “[a] stay of eviction is not automatically
removed following the dismissal of an appeal.” Plaintiffs further stated that the eviction
occurred on November 24, 2014, and that this was improper because November 24 was the last
day of the 14-day cure period. Plaintiff set forth a count for unlawful eviction and a count for
fraud.

        On February 21, 2017, Linnell filed another motion for summary disposition under MCR
2.116(C)(8) and (10). Linnell claimed that (1) plaintiffs’ claims were an unlawful collateral
attack on a valid district court order, (2) plaintiffs showed no illegal eviction causing damages
and plaintiffs had merely “decide[d] that . . . the . . . order reinstating the appeal is the same thing
as rendering complete and unequivocal judgment in [their] favor,” (3) there was no extrinsic
fraud and thus no basis for an independent action for fraud, (4) plaintiffs Martin and Paul
Campbell were not parties in the district court and thus could not have any claim for fraud, (5)
plaintiffs did not plead fraud with specificity and failed to identify any misrepresentation, (6)
plaintiffs lacked standing because if any entity was defrauded it was the court, and (7) plaintiffs
should be sanctioned for a frivolous complaint.

         Plaintiffs responded by noting that, at the July 27, 2015, hearing involving RC’s attempt
to reinstate the appeal, the circuit court had agreed that eviction on November 24, 2014, had been
improper. Plaintiffs further stated that Linnell did not act pursuant to a valid court order because
the order of eviction had been stayed pending appeal and the stay had not been lifted at the time
of the eviction. Regarding fraud, plaintiffs stated that “Linnell’s ex parte communication
unlawfully seeking authorization for eviction prevented the Campbells from presenting their side
of the issue in [a] matter of significant importance [and] is actionable under any standard.”
Plaintiffs also argued that they had standing because they suffered harm from the allegedly
illegal eviction and that no collateral attack was taking place because plaintiffs were not seeking
to repossess the property but were challenging the “unlawful method by which [d]efendants
evicted them.”

                                                  -3-
        On May 5, 2016, Boggs and U-Win filed a motion for summary disposition under MCR
2.118(C)(8). Boggs and U-Win stated that, because they were the owners of the property and
acted under a court order, statutory law prohibited plaintiffs’ action for unlawful eviction. They
further stated that the fraud count was untenable because the complaint “lacks any particular . . .
fraud allegations . . . tailored to [d]efendants . . . Boggs and U-Win . . . .” (Emphasis removed.)
Plaintiffs responded by “restat[ing] and incorporat[ing]” their response to Linnell and also by
stating that summary disposition should not be granted to Boggs and U-Win because discovery
was incomplete.

         On May 18, 2016, Linnell filed a reply to plaintiffs’ response, stating that, despite
plaintiffs’ insistence to the contrary, plaintiffs were directly and obviously attempting to re-
litigate the issue of eviction carried out by way of a valid court order. Linnell also stated that,
once the appeal was dismissed, the stay of eviction was automatically lifted. Linnell also stated
that plaintiffs could not prove fraud because they did not even allege that Linnell made false
statements; in other words, Linnell merely communicated that the circuit-court appeal had been
dismissed, and it had in fact been dismissed. Linnell stated that if plaintiffs suffered any
damages during the eviction, the court, not Linnell, would be the proper defendant.

       The motion hearing took place on May 25, 2016. The court did not provide a detailed
opinion, stating:

       [D]ue to the long and sordid history of this case, this is a situation where there
       was reliance on the initial writ of execution, which was presented by Judge
       Millender of the [d]istrict [c]ourt and that was what the defendants did rely on,
       once these matters were resolved relative to the appeal. That being said, the
       [c]ourt doesn’t feel that there is any rational basis for this case to continue and the
       [c]ourt will grant summary disposition, on behalf of the defendants.

On May 26, 2016, the court entered a written order granting Linnell’s motion “for the reasons
stated on the record.” The court added: “This case is therefore dismissed as to all [d]efendants
including . . . Boggs and U-Win . . . .”

        We review de novo a trial court’s ruling regarding a motion for summary disposition.
Joseph v Auto Club Ins Ass’n, 491 Mich. 200, 206; 815 NW2d 412 (2012). A defendant’s motion
for summary disposition pursuant to MCR 2.116(C)(10) tests the factual sufficiency of a
plaintiff’s complaint. Joseph, 491 Mich. at 206. Summary disposition is appropriate under MCR
2.116(C)(10) if there is no genuine issue regarding any material fact and the moving party is
entitled to judgment as a matter of law. A genuine issue of material fact exists when the record,
giving the benefit of reasonable doubt to the opposing party, leaves open an issue upon which
reasonable minds might differ. See Smith v Globe Life Ins Co, 460 Mich. 446, 455 n 2; 597
NW2d 28 (1999), superseded in part on other grounds by statute as stated in Dell v Citizens Ins
Co of America, 312 Mich. App. 734, 742; 880 NW2d 280 (2015). The moving party “must
specify the issues for which it claims there is no genuine factual dispute. Provided the moving
party’s motion is properly supported, . . . the opposing party must then respond with affidavits or
other evidentiary materials that show the existence of a genuine issue for trial.” Skinner v
Square D Co, 445 Mich. 153, 160; 516 NW2d 475 (1994), overruled in part on other grounds by
Smith, 460 Mich. at 455 n 2. The court reviewing the motion

                                                -4-
       must consider the affidavits, pleadings, depositions, admissions, and other
       evidence submitted by the parties in the light most favorable to the party opposing
       the motion. If the proffered evidence fails to establish a genuine issue regarding
       any material fact, the moving party is entitled to judgment as a matter of law.
       [Joseph, 491 Mich. at 206 (citations omitted).]

        “A motion for summary disposition brought under MCR 2.116(C)(8) tests the legal
sufficiency of the complaint on the basis of the pleadings alone. The purpose of such a motion is
to determine whether the plaintiff has stated a claim upon which relief can be granted. The
motion should be granted if no factual development could possibly justify recovery.” Beaudrie v
Henderson, 465 Mich. 124, 129-130; 631 NW2d 308 (2001).

        Plaintiffs contend that defendants violated MCL 600.2918(1), which indicates that a
person may not be “ejected or put out of any lands . . . in a forcible and unlawful manner . . . .”
Plaintiffs admit that an eviction is lawful if carried out pursuant to a court order. See MCL
600.2918(3)(a). Plaintiffs reiterate their argument that defendants could not have relied on the
October 15, 2014, order of eviction because that order had been stayed on November 6, 2014,
and the stay had not been lifted at the time of eviction.9 Plaintiffs also argue that proper eviction
required a reissuance of a writ of eviction following the erroneous dismissal of the appeal on
November 21, 2014.

        Plaintiffs’ arguments are unavailing. We must interpret MCL 600.2918(3)(a) as written.
See Koontz v Ameritech Services, Inc, 466 Mich. 304, 312; 645 NW2d 34 (2002) (discussing
statutory interpretation). As noted in Sewell v Clean Cut Mgmt, Inc, 463 Mich. 569, 576-577;
621 NW2d 222 (2001), “[W]here the district court judgment and writ have not been reversed or
vacated, they are conclusive on the narrow issue whether eviction was proper.” The simple fact
is that defendants, in evicting plaintiffs or in facilitating the eviction of plaintiffs, were acting
pursuant to a court order. Defendants had no need to seek reissuance of a writ of eviction when
the order in question had not been overturned or vacated. And it was not the responsibility of
defendants to analyze the correctness of the order. As stated in Johnson v White, 261 Mich. App.
332, 346; 682 NW2d 505 (2004), “A person may not disregard a court order simply on the basis
of his subjective view that the order is wrong or will be declared invalid on appeal.” (Quotation
marks and citation omitted.)10

        Plaintiffs assert that the October 15, 2014, order was not in effect at the time of the
eviction because an order lifting the stay had not been entered. Under MCR 4.201(N)(3)(b), the
filing of a proper claim of appeal from a possessory judgment stays an order of eviction. Despite
plaintiffs’ protestations to the contrary, MCR 7.101 through 7.115 generally apply to the present



9
  In discussing this issue, plaintiffs intertwine elements of their fraud claim. We address the
fraud claim separately.
10
  Plaintiffs contend that this quotation is inapposite because the order was valid, i.e., not
“wrong,” but had been stayed. The general gist of this quotation applies to the present situation.


                                                -5-
case. 11 See MCR 4.201(N)(1) and MCR 4.202(L). MCR 7.108(B)(4)(c) states, in part, “Unless
otherwise ordered, the stay shall continue until jurisdiction is again vested in the trial court or
until further order of an appellate court.” It is simply not disputable that, when the circuit court
dismissed RC’s appeal, the matter vested again in the district court, where the unexecuted order
of eviction remained. Plaintiffs attempt to argue that because RC had 14 days to move for
reinstatement of the appeal under MCR 7.113(A)(2), the dismissal of the appeal was “stayed” for
14 days from November 21, 2014—until December 5, 2014. The court rules do not state this,
however. And the statute upon which plaintiffs rely, MCL 600.5744(5), states that a writ of
restitution shall be tolled “until the disposition of the appeal or motion for new trial is final.” On
November 21, 2014, there was indeed a final disposition of the appeal; the circuit court stated
that the order of dismissal “resolves all pending claims and hereby closes the above captioned
matter.” Whether RC would seek reinstatement of the appeal under MCR 7.113(A)(2) was
merely hypothetical, and we note that, in the end, RC did not seek reinstatement until December
19, 2014.

        Plaintiffs argue that defendants committed fraud. We disagree. As noted in Marley v
Matley, 242 Mich. App. 100, 101; 617 NW2d 718 (2000), “A fraud is perpetrated on the court
when some material fact is concealed from the court or some material misrepresentation is made
to the court.” (Quotation marks and citations omitted.) The crux of plaintiffs’ fraud claim is a
facsimile of the circuit-court dismissal order sent by Linnell to the district court, as well as
Linnell’s allegedly fraudulent representation to the district court bailiff that the October 15,
2014, order of eviction was valid. However, the dismissal by the circuit court, as discussed
above, lifted the stay and re-activated the order of eviction.12 Defendants, quite simply, did
nothing wrong.

        Plaintiffs also contend that the circuit court’s ruling was not sufficiently detailed and
provided inadequate bases for the judgment. We cannot agree, because the ruling makes clear
that the court, in ruling for defendants, was relying on the fact that an order of eviction existed
and acknowledging that, once the appeal was dismissed, the order was properly executed.13

       Affirmed.



11
   We find no exception taking this case out of the purview of these rules as they apply to the
present appeal. MCR 4.201(N)(1) states that MCR 7.101 through 7.115 apply to appeals from
possessory judgments “[e]xcept as provided by this rule . . . .” MCR 4.202(L) states that MCR
7.101 through 7.115 apply to appeals from judgments in land-contract forfeiture cases “[e]xcept
as provided by this rule or by law . . . .”
12
  The district court obviously did not have the power to change or ignore an order of a higher
court.
13
  We reject plaintiffs’ argument, based on nonbinding case law, that defendants are prohibited
on appeal from presenting authorities and legal arguments that it did not present below.
Defendants are not attempting to raise any new issues but are simply supporting the issues at
hand.


                                                 -6-
      /s/ Patrick M. Meter
      /s/ Stephen L. Borrello
      /s/ Michael J. Riordan




-7-